

116 S974 IS: To modify the authorized uses of certain property conveyed by the United States in Los Angeles, California. 
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 974IN THE SENATE OF THE UNITED STATESApril 1, 2019Mrs. Feinstein (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo modify the authorized uses of certain property conveyed by the United States in Los Angeles,
			 California. 1.Modification of authorized uses of certain property conveyed by the United States in Los Angeles,
 California(a)In generalSection 2 of Public Law 85–236 (71 Stat. 517) is amended in the first sentence by inserting after for other military purposes the following: and for purposes of meeting the needs of the homeless (as that term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).(b)Modification of use(1)ApplicationThe State of California shall submit to the Administrator of General Services an application for use of the property conveyed by section 2 of Public Law 85–236 for purposes of meeting the needs of the homeless in accordance with the amendment made by subsection (a).(2)Review of applicationNot later than 60 days after the date of receipt of an application pursuant to paragraph (1), the Administrator and the Secretary of Health and Human Services shall jointly determine whether the use of the property described in the application is a use for purposes of meeting the needs of the homeless.(3)Modification of instrument of conveyanceIf the Administrator and the Secretary jointly determine that the use of the property described in the application is for purposes of meeting the needs of the homeless, the Administrator shall execute and record in the appropriate office an instrument of modification of the deed of conveyance executed pursuant to Public Law 85–236 in order to authorize such use of the property. The instrument shall include such additional terms and conditions as the Administrator considers appropriate to protect the interests of the United States.